Exhibit 10.1

SECOND AMENDMENT OF PROMISSORY NOTE

Date: May 13, 2013

This Second Amendment of Promissory Note (this “Agreement”), dated May 13, 2013,
by and among The Hallwood Group Incorporated, a Delaware corporation (the
“Maker”), and Hallwood Family (BVI), L.P., a British Virgin Islands limited
partnership (the “Holder”).

The Holder has loaned to Maker certain sums evidenced by that certain Promissory
Note dated May 9, 2012 made by Maker payable to the order of Holder in the
original principal amount of $10,000,000 (as amended to date, the “Note”;
capitalized terms used, but not defined, herein shall have the meanings ascribed
to such terms in the Note), which Note was amended by an Amendment and Extension
of Promissory Note dated March 11, 2013.

Maker has previously repaid to Holder $1,252,535.42 of the principal amount of
the Note and Holder has previously advanced an additional $300,000 under the
Note, with the result that after such advance, the total principal amount of the
Note outstanding is now $9,047,464.58.

Maker and Holder have now agreed that the Note be further amended to provide
that it represent a revolving line of credit in the maximum principal amount of
$10,000,000.

NOW, THEREFORE, in consideration of the premises, the parties hereby agree as
follows:

1. The introductory paragraph of the Note is hereby amended to read:

FOR VALUE RECEIVED, the undersigned maker, The Hallwood Group Incorporated, a
Delaware corporation (“Maker”), hereby unconditionally promises to pay to the
order of Hallwood Family (BVI), L.P., a British Virgin Islands limited
partnership (“Holder”), at 3710 Rawlins, Suite 1500, Dallas, Texas 75218, in
lawful money of the United States of America, the principal sum of Ten Million
and No/100 Dollars ($10,000,000.00)(the “Maximum Principal Amount”), or so much
thereof as may be advanced and outstanding, together with interest, as
hereinafter described.

Subject to the terms and conditions of this Note, upon the written request of
Maker from time to time, Maker may borrow and Holder shall advance to Maker
amounts requested by Borrower (including amounts previously repaid by Maker) not
to exceed either of:

 

  (a) An amount in each calendar quarter equal to the amount budgeted by Maker
to fund general and administrative costs for that calendar quarter, as reflected
in the cash flow statement of Maker presented to Maker’s Board of Directors on
May 7, 2013; or

 

  (b) An amount that would result in the aggregate principal amount of the Note
to exceed the Maximum Principal Amount.

Amounts borrowed hereunder may be repaid and reborrowed at any time prior to the
earliest of any of the following (the “Final Revolver Draw Date”): (v) such date
as either (i) Hallwood Financial Limited (“Hallwood Financial”) has notified
Maker in writing that it has withdrawn its pending proposal to acquire all of
the issued and outstanding shares of common stock of the Maker (the “Proposal”)
or (ii) Maker has notified Hallwood Financial that it is no longer considering
the Proposal; (w) the consummation of the purchase of all of the issued and
outstanding shares of common stock of Maker, as contemplated by the Proposal;
(x) the termination of any definitive



--------------------------------------------------------------------------------

agreement between Maker and Hallwood Financial relating to the Proposal in
accordance with the terms of such agreement; (y) the occurrence of any Event of
Default for which the Opportunity to Cure Non-Monetary Default, if applicable,
shall have expired, or (z) December 31, 2013. Holder shall have no obligation to
advance any additional amounts pursuant to this Note on or after the Final
Revolver Draw Date.

2. All other provisions of the Note and the Loan Documents shall remain in
effect and apply to the Note, as amended by this Agreement.

 

MAKER: THE HALLWOOD GROUP INCORPORATED By:  

/s/ Richard Kelley

Name:   Richard Kelley Title:   Vice President - Chief Financial Officer HOLDER:
HALLWOOD FAMILY (BVI), L.P. By: Hallwood G.P. (BVI) Limited, General Partner By:
 

/s/ Gert Lessing

Name:   Gert Lessing Title:   Director

 

2